Citation Nr: 1818903	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected keloid abdominal scar.  

2.  Entitlement to a rating in excess of 40 percent for service-connected vagotomy and antrectomy for duodenal ulcer.  

3.  Entitlement to a compensable rating for service-connected hepatitis B core antigen.  

4.  Entitlement to service connection for a dental condition. 


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

In March 2018, the Veteran's spouse informed VA that the Veteran died on March [REDACTED], 2018.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. 
 § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  In March 2018, the Veteran's wife informed VA that the Veteran died on March [REDACTED], 2018.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, the merits of the claims associated with this appeal have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010 (b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..".  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b).


ORDER

The issues of entitlement to an increased rating for service-connected keloid abdominal scar, vagotomy and antrectomy for duodenal ulcer, and hepatitis B core antigen, as well as the issue of entitlement to service connection for a dental condition, are dismissed.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


